DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on May 11, 2022.
Claim 2 has been cancelled, claims 1 and 3-15 are pending.
Response to Arguments
Applicant’s arguments, see page 5, filed May 11, 2022, with respect to claims 1 and 3-11 have been fully considered and are persuasive.  The rejection of February 16, 2022 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a spindle drive assembly for opening and/or closing a vehicle hatch having a motor shaft which is arranged substantially coaxially with respect to the spindle drive axis, wherein the spindle drive motor is coupled to the spindle via a two-stage epicyclic gearing, wherein the two-stage epicyclic gearing comprises a single planet carrier and the remaining structure of claim 1.
The prior art does not anticipate or render obvious a spindle drive assembly for opening and/or closing a vehicle hatch having a motor shaft which is arranged substantially coaxially with respect to the spindle drive axis, wherein the spindle drive motor is coupled to the spindle via a two-stage epicyclic gearing, wherein a spindle-side epicyclic gearing stage is designed without a sun gear, wherein all planet gears of the spindle-side epicyclic gearing stage are mounted radially on an axial mounting extension of a sun gear shaft of the motor- side epicyclic gearing stage and the remaining structure of claim 8.
The prior art does not anticipate or render obvious a method for installing an epicyclic gearing of a spindle drive assembly for opening and/or closing a vehicle hatch having two gear stages  with the steps of installing all planet gears of the two epicyclic gearing stages in a single planet carrier and then inserting the planet carrier into a ring gear of a drive-side epicyclic gearing stage or into a ring gear of an output-side epicyclic gearing stage and the remaining structure and steps as a whole together in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655